Title: Byrd C. Willis to James Madison, 15 September 1826
From: Willis, Byrd C.
To: Madison, James


                        
                            
                                My dear Sir
                            
                            
                                
                                    Tallahassee
                                
                                15th Sept 1826
                            
                        
                        You did me the favour some time since to address a letter to the secretary of War in behalf of my son George
                            who has been an applicant for a long time for a Cadets Warrant, that letter was forwarded and filed in the Office of Engineers, Gen C
                            McComb assured me that it should not be overlookd but at that time there were too many applicants from Va this difficulty
                            is obviated by my removal to this Territory will you have goodness to remind Mr B by letter or otherwise that George is
                            still an applicant, and no longer a citizen of Va he hails from Florida I ask this of you Sir because yourself and Mr
                            Southard are the only persons (a few humble individuals excepted) from whose hands I would receive an obligation. Not
                            certainly from Mr Barbour ’tho he said publickly at the Lafayette dinner at Fredg that if old Hickory was elected he
                            would in his character of Senator support any nomination the President might make in my favour I had no views myself but
                            looked upon it a good augury for George for rumour had already given him the post he holds now in the event of Mr Adams
                            or Mr Crawfords election. But the condition faild and he lookd upon himself not only absolved from his promise but an
                            obligation to answer any letters I might write. This business of not answering letters is a family failing I find I had
                            the same cause of complaint against his honor the Judge
                        The crops of Sea Island and sugar are very fine, and promise the most flattering results, exceeding the
                            expectations of the most sanguine, tis a rare country Sir that produces these valuable staples together with abundant
                            means of supporting the labour necessary to cultivate them corn is easily raised and its succeedaniums or succeedanea or
                            whatever is the plural of the word, rice, peas, potatoes & pumkins are raised in incredible quantities with little
                            or no trouble but the harvesting, large herds of cattle and hogs (for the work of procreation
                                commences early and is constant in the land) are marked and turnd into the range.
                            Large numbers of sea or jumping Mullet are taken in cast nets just below St Marks. With a seine, hundreds of Ells might be
                            put away with a few hands. When salted even with little care they are better than Mackerel and the firmest salt Fish I
                            ever saw, a great recommendation in a warm and humid climate every chicken that is hatched if it escapes the hawk or
                            horses foot finds its way sooner or later to our pots and pans and finer never was fried. The trout and bream in our ponds
                            or Lakes I cant say much for, but the wild fowl are abundant & fine
                        If sir the attempt to relieve the onerous part of this letter should be considered impertinent, If my
                            efforts to amuse be deemed disrespectful I shall be exceedingly chagrind and mortified they may be irrelevant or abortive
                            but nothing worse no sir the sentiments of respect and regard and if I may be allowed to add a warmer feelings forbid it,
                            in the absence of the latter I never presume to take the smallest liberty Mrs Willis and Mrs Murat desire to be
                            respectfully rememberd to Mrs M & yourself Please accept the same from Your Ob St
                        
                            
                                Byrd C Willis
                            
                        
                    P SMurat and Judge McComb crossd the Georgia line yesterday to settle an affair of honor they have just
                            returnd They exchanged one shot only and the Matter was adjusted McCombs ball carried away one of Murats fingers the
                            ball of Murat passing thro McCombs shirt they had taken off their coats & vests
                            
                                B C W
                            
                        
                    